Citation Nr: 0613942	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-11 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for left foot 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had over 22 years of active duty including 
service during wartime and peacetime.  The veteran's numerous 
awards include the Combat Infantryman's Badge and Purple 
Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision.  In September 
2005, a travel board hearing was held before the undersigned.     

At his hearing, the veteran raised an issue as to the 
characterization of his service-connected hearing loss and 
tinnitus.  He asserts that those disabilities were incurred 
during wartime (1952 during the Korean Conflict) and not 
peacetime service, as the disabilities are currently 
characterized.  That matter has not been developed for 
appellate review and is referred to the RO for appropriate 
action.  


FINDING OF FACT

At his September 2005 hearing, prior to promulgation of a 
decision in the appeal, the veteran requested to withdraw the 
appeal to reopen the claim for service connection for left 
foot disability.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant to reopen the claim for service connection for left 
foot disability have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  At his September 
2005 hearing, the appellant, withdrew this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


